284 F.2d 295
109 U.S.App.D.C. 161
Marie D. KEY, Appellant,v.UNITED STATES of America, Appellee.
No. 15832.
United States Court of Appeals District of Columbia Circuit.
Argued Sept. 26, 1960.Decided Nov. 17, 1960.

Appeal from the United States District Court for the District of Columbia; Edward M. Curran, Judge.
Mr. Rex K. Nelson, Washington, D.C., with whom Mr. Eugene X. Murphy, Washington, D.C., was on the brief, for appellant.
Mr. Daniel J. McTague, Asst. U.S. Atty., with whom Messrs. Oliver Gasch, U.S. Atty., and Carl W. Belcher, Asst. U.S. Atty., were on the brief, for appellee.
Before EDGERTON, FAHY, and BURGER, Circuit Judges.
PER CURIAM.


1
This appeal is from a conviction of second degree murder.  We find no error affecting substantial rights.


2
Affirmed.